Case 1:20-cv-25306-DPG Document 12 Entered on FLSD Docket 05/18/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                            MIAMI DIVISION

     NE 80TH STREET, LLC,                                             CASE NO : 20-25306-CV

                Plaintiff,

     v.
                                                                      JUDGE: UNGARO
     ASPEN SPECIALTY INSURANCE
     COMPANY,

             Defendant.
  ______________________________________/

                                INTERIM JOINT STATUS REPORT

          Plaintiff, NE 80th Street, LLC, and Defendant, Aspen Specialty Insurance Company,

  collectively referred to as the “Parties,” by and through their respective undersigned counsel and

  pursuant to the Court’s Order, dated February 17, 2021, (Doc. 6), hereby file their Interim Joint

  Status Report, and responds to the questions posed by the Court as follows:

          1. Have all the defendants been served and answered the complaint? If not, state the
             reasons) for the failure to do so.

              Yes, Defendant has been served and has filed an Answer.

          2. If this is a class action, has a motion for class certification been filed? If so, what is its
             Status.

              This is not a class action.

          3. If discovery is not closed, what is the parties' agreed upon plan for the completion of
             discovery by the deadline, including but not limited to the exchange of all relevant
             electronically stored information:

              Discovery is not closed. Written discovery was conducted in state court prior to
              removal.

              Aspen requested dates for its experts to inspect the property on April 5, 2021, and
              clarified the amount of time and scope of access that would be needed for its experts
Case 1:20-cv-25306-DPG Document 12 Entered on FLSD Docket 05/18/2021 Page 2 of 3




              on April 15, 2021. Despite Aspen’s diligent efforts, the inspection has not yet been
              scheduled.1 Aspen also requested dates from Plaintiff for various depositions on May
              3, 2021, and is awaiting available dates from Plaintiff counsel. One witness, Kenneth
              Hecht, has filed his own action against Aspen, which complicates scheduling but he
              has advised that he will be available for deposition before the July 16, 2021 deadline.
              NE 80th has asked for the areas of inquiry of the corporate representative deposition in
              order to determine the appropriate corporate representative, and hence, the availability
              of the individual(s) chosen as corporate representative(s). The parties are hopeful that
              the necessary discovery can be completed prior to the July 16, 2021, discovery
              deadline.

           4. Are there any motions pending? If so, indicate the status of each motion separately.

              There are no pending motions.

           5. Have the parties filed their Notice of Selection of Mediator as required by the Court's
              Order of Referral to Mediator?

              The Notice has been filed.

           6. Have the parties agreed to a place, date and time for mediation and has the lead attorney
              for the plaintiff completed the form Order Scheduling Mediation and submitted it to
              the Court? If not, state the reasons) for the failure to do so.

              The parties have not scheduled mediation. The agreed-upon mediator has unexpectedly
              decided not to mediate cases in the months of June, July or August. The parties are in
              the process of selecting another mediator and scheduling the mediation.

           7. Have the parties engaged in informal settlement negotiations? If so, explain the extent
              of the negotiations. If not, explain the reasons) for the failure to do so.

              No informal negotiations have occurred. Aspen requires depositions and an expert
              evaluation prior to entering into negotiations.

           8. If the case is less than five days to try, have the parties conferred and have they agreed
              to trial before a U.S. Magistrate Judge, wherein a date certain for trial may be given?

              The parties do not consent to trial before a U.S. Magistrate Judge.




  1
       80th’s counsel was out of the office unexpectedly for a little over three weeks from the last
      NE
  week in April through the first two weeks of May due to an infection that turned septic and required
  surgery and follow-up incapacitating treatments. This caused some delay, for which counsel
  apologizes.
Case 1:20-cv-25306-DPG Document 12 Entered on FLSD Docket 05/18/2021 Page 3 of 3




   Respectfully submitted:

   MBG Law Firm                                          LOBMAN, CARNAHAN, BATT,
                                                         ANGELLE & NADER
   /s/ Michael R. Morris
   Michael R. Morris, of counsel                         /s/ Charles R. Rumbley
   FBN 70254                                             CHARLES R. RUMBLEY
   10101 W. Sample Road, Suite 100                       Florida Bar No. 1018161
   Coral Springs, FL 33065                               400 Poydras Street, Suite 2300
   Tel: (954) 779-6128                                   New Orleans, LA 70130
   Direct: (561) 903-0562                                Tel.: (504) 586-9292
   michael@morris.law                                    Fax: (504) 586-1290
   dshannon@mbg-lawfirm.com                              crr@lcba-law.com

   Attorney for NE 80th Street, LLC                      Counsel for Defendant, Aspen Specialty
                                                         Insurance Company




                                  CERTIFICATE OF SERVICE

         I hereby certify that I have on this 18th day of May, 2021, electronically filed the foregoing

  document with the Clerk of Court by using the CM/ECF system and served a true and correct copy

  of same on counsel for Plaintiff.


                                                           /s/ Charles R. Rumbley
